

117 HR 1050 IH: Connecting Communities Post Disasters Act of 2021
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1050IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Dunn introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that a project to replace or improve a communications facility following a major disaster or an emergency declared by the President is not subject to requirements to prepare certain environmental or historical preservation reviews, and for other purposes.1.Short titleThis Act may be cited as the Connecting Communities Post Disasters Act of 2021.2.Application of NEPA and NHPA to covered communications projects(a)NEPA exemptionA covered project shall not be subject to the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)).(b)National Historic Preservation Act exemptionA covered project shall not be considered an undertaking under section 300320 of title 54, United States Code.(c)DefinitionsIn this section:(1)Communications facilityThe term communications facility includes—(A)any wireless or wireline infrastructure for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds;(B)any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the provision of communications services; and(C)any antenna or apparatus that—(i)is designed for the purpose of emitting radio frequency;(ii)is designed to be operated, or is operating, from a fixed location; and(iii)is added to a tower, building, or other structure.(2)Communications serviceThe term communications service means a service for the transmission of writing, signs, signals, data, images, pictures, or sounds of all kinds.(3)Covered projectThe term covered project means a project that—(A)is to be carried out within an area for which the President has declared a major disaster or an emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.);(B)is to be carried out not later than 5 years after the date on which the President made such declaration; and(C)replaces a communications facility damaged by such disaster or emergency or makes improvements to a communications facility in such area that could reasonably be considered as necessary for recovery from such disaster or emergency or to prevent or mitigate future disasters or emergencies.